Evans, P. J.
This case was tried with that of Huson Ice and Coal Company v. T. R. Thornton, the pleadings in both cases presenting the same issues. A verdict was returned for the defendant in each ease, and the plaintiff separately moved for new trials, which were refused, and it sued out a writ of error in each case. On a review of the Thornton case this court held that no error of law was committed and affirmed the verdict. Huson Ice & Coal Co. v. Thornton, 143 Ga. 297 (84 S. E. 969). The assignments of error are the same in both records, and the decision in that case is controlling in this. The evidence in the case sub judice is sufficient to support the verdict.

Judgment affirmed.


All the Justices concur, eoseept Fish, O. J., absent.